MRBNrO MAETIME

ANNEXEI

PROCEDURE COMPTABLE

‘ PREAMBULE

Les termes utilisés dans la présente Annexe ont la même signification que celle qui leur est donnée dans le

Contrat. à moins que le contexte ne confère clairement à ces termes une signification différente. Pour les

besoins de la présente Procédure Comptable, le "Contracteur" peut désigner chacune des entités qui le

constituent, notamment lorsqu'il s'agit des droits ou obligations leur incombant à titre personnel. Certains des

droits et obligations du Contracteur peuvent être exercés par l'intermédiaire de l'Opérateur. notamment lorsqu'il
î s'agit d'opérations ou de comptes communs aux entités qui constituent le Contracteur.

En cas de contradiction ou de divergence entre la présente Annexe et les stipulations du Contrat. ces dernières

prévalent
CHAPITRE II - COMPTABILITE GENERALE

ARTICLE 4 - PRINCIPES

I-

I -

La comptabilité générale enregistrant les activités des entités constituant le Contracteur, exercées dans le
cadre du Contrat doit être conforme aux règles. principes et méthodes du plan comptable général des
entreprises en vigueur au Congo (Plan Comptable OCAM).

Toutefois. lesdites entités ont la faculté d'appliquer les règles et pratiques comptables généralement
admises dans l'industrie pétrolière dans la mesure ou elles ne sont pas contraires au plan comptable

OCAM.

Les réalisations au titre des Travaux Pétroliers sont imputées au débit ou au crédit des comptes de Coûts
Pétroliers dès que les charges ou produits correspondants sont dus ou acquis.

Les charges et produits peuvent donc comprendre des imputations des sommes déjà payées ou encaissées
et des sommes facturées mais non encore payées ou encaissées, ainsi que des imputations correspondant à
des charges à payer ou à des produits à recevoir, c'est à dire des dettes ou créances certaines. non encore
facturées et calculées sur la base des éléments d'estimation disponibles. Le Contracteur doit faire diligence
pour que toute imputation provisionnelle soit régularisée dans les plus brefs délais par.la comptabilisation

de la dépense ou de la recette exacte.

ARTICLE 5 - LE BILAN

I-

I -

La comptabilité générale doit refléter fidèlement la situation patrimoniale du Contracteur. aussi bien
active que passive, et permettre l'établissement d'un bilan annuel suffisamment détaillé pour que le Congo
puisse suivre l'évolution de chaque élément de l'actif et du passif et apprécier la situation financière du

Contracteur.

Le bilan doit faire ressortir, pour chaque catégorie d'opérations, le résultat desdites opérations. Celui-ci est
constitué par la différence entre les valeurs de l'actif net qui y est affecté à la clôture et à l'ouverture de
l'Année Civile. diminuée des suppléments d'apports correspondant à des biens ou espèces nouvellement
affectés aux dites opérations , et augmentée des prélèvements correspondant aux retraits, par l'entreprise,
de biens ou d'espèces qui y étaient précédemment affectés

L'actif net s'entend de l'excédent des valeurs d'actif sur le total formé, au passif. par les créances des tiers
et des Sociétés Affiliées du Contracteur. les amortissements et provisions autorisés et justifiés.

Les dispositions des trois päragraphes précédents s'appliquent seulement aux entités constiruant le
Contracteur opérant dans un cadre “monocontractuel" (uniquement sous le régime prévu par le Contrat et

les Contrats Associés).

En ce qui concerne les entités constituant le Contracteur opérant dans un cadre "pluricontractuel" (régime
de droit commun, régime de concession ou multiples régimes de Partage de Production). les obligations
relatives au bilan sont celles normalement appliquées dans le cadre des règles du Plan OCAM et
conformes aux méthodes habituellement utilisées dans l'industrie Pétrolière. Les entités opérant dans ce
cadre “pluricontractuel" devront établir périodiquement des états correspondants aux éléments de leur
bilan relatifs aux actifs immobilisés et aux stocks de matériels et matières consommables acquis,
construits. fabriqués. créés ou réalisés par le Contracteur dans le cadre des Travaux Pétroliers.

Chaque entité constituant le Contracteur est responsable de la tenue de ses propres registres comptables et
doit respecter ses obligations légales et fiscales en la matière

Les biens appartenant au Congo. en application des stipulations de l'Article [1 du Contrat. sont
enregistrés dans la Comptabilité - permettant de faire ressortir clairement leur statut juridique et leur

valeur d'acquisition. de construction ou de fabrication
CHAPITRE I - LA COMPTABILITE DES COUTS PETROLIERS

ARTICLE 8 - ELEMENTS DES COUTS PETROLIERS

1- Suivant les règles et principes énoncés aux Articles 2 et 3 ci-dessus, le Contracteur tiendra, en permanence,
une Comptabilité faisant ressortir le détail des dépenses effectivement payées ou encourues par lui et
donnant droit à récupération en application des dispositions du Contrat et de la présente Annexe, les Coûts
Pétroliers récupérés par chaque entité composant le Contracteur, au fur et à mesure de l'affectation de la
production destinée à cet effet, ainsi que les sommes venant en supplément ou en déduction des Coûts
Pétroliers.

Il -La comptabilité des Coûts Pétroliers doit être sincère et exacte; elle est organisée et les comptes tenus et
présentés de manière que puissent être aisément regroupés et dégagés les Coûts Pétroliers afférents,

notamment, aux dépenses :

1) relatives aux bonus

2) des Travaux d'Evaluation et de Développement,

3) des Travaux d'Exploitation,

4) des Travaux d'Abandon et des provisions éventuellement constituées en vue de leur réalisation,

5) des Dépenses Antérieures à la Date d'Effet

6) relatives aux activités connexes, annexes ou accessoires, y compris les provisions constituées par le
Contracteur à partir de la Date d’Effet relatives aux dépenses d'exploration visées à l'article 6.3 de l'Avenant
n°6 à la Convention, ainsi que la Provision pour Investissements Diversifiés définie à l'Article 10 du
Contrat, en distinguant chacune d'elles.

En outre, les Coûts Pétroliers sont regroupés et présentés de la manière prévue à l'Article 6 du Contrat afin
de faciliter le recouvrement des Coûts Pétroliers à partir du "Cost Oil”.

IT - Pour chacune des activités ci-dessus, la comptabilité des Coûts Pétroliers doit permettre de faire ressortir :

1) les dépenses relatives aux immobilisations corporelles. notamment celles se rapportant à l'acquisition, la
création, la construction ou la réalisation :

a) de terrains,

b) de bâtiments (ateliers, bureaux, magasins, logements, laboratoires, etc...),

c) d'installations industrielles de production et de traitement des hydrocarbures
: d) d'installations de chargement et de stockage (quais, terminaux, citernes. etc.).

€) de voies d'accès et ouvrages d'infrastructure générale,

f) de moyens de transport des Hydrocarbures (canalisations d'évacuation, bateaux-citernes. etc...),

8) d'équipements généraux (meubles, ordinateurs. etc.),

h) d'équipements et installations spécifiques,

i) de véhicules de transport et engins de génie civit,

j) de matériel et outillage (dont la durée normale d'utilisation est supérieure à une annee).

k) de forages produ: “97
ARTICLE 12 - ACQUISITION D'IMMOBILISATIONS ET DE BIENS CORPORELS

1) Les actifs corporels construits, fabriqués, créés ou réalisés par le Contracteur dans le cadre des Travaux

2

Pétroliers

et effectivement affectés à ces Travaux Pétroliers sont comptabilisés au prix de revient de

construction, de fabrication, de création ou de réalisation. Il convient de noter que certaines opérations de
gros entretien devront figurer dans les actifs, conformément aux pratiques habituelles du Contracteur, et être
comptabilisées comme indiqué ci-dessus.

Les équipements, matériels et matières consommables nécessités par les Travaux Pétroliers et autres que
ceux visés ci-dessus, sont :

a) soit acquis pour utilisation immédiate. sous réserve des délais d'acheminement et, si nécessaire,

b

d'entreposage temporaire par le Contracteur (sans, toutefois, qu'ils aient été assimilés à ses propres
stocks). Ces équipements, matériels et matières consommables acquis par le Contracteur sont valorisés.
pour imputation aux Coûts Pétroliers, à leur prix rendu à pied d'oeuvre (prix rendu Congo)

Le prix rendu Congo comprend les éléments suivants, imputés selon les méthodes analytiques du
Contracteur:

1- le prix d'achat après ristournes et rabais,

2- les frais de transport. d'assurance, de transit, de manutention et de douane (et autres impôts et taxes
éventuels) depuis le magasin du vendeur jusqu'à celui du Contracteur ou jusqu'au lieu d'utilisation,
selon le cas,

3- et, lorsqu'il y a lieu, les frais de fonctionnement du magasin du Contracteur incluant l'amortissement
des bâtiments calculé conformément au paragraphe 5 ), b) du présent Article, le coût de gestion du
magasin, les frais des services d'approvisionnement locaux et, le cas échéant, hors Congo.

soit fournis par une des entités composant le Contracteur à partir de ses propres stocks.

1- Les équipements et matériels neufs, ainsi que les matières consommables, fournis par une des entités
constituant le Contracteur à partir de ses propres stocks ou de ceux de ses autres activités sont
valorisés, pour imputation, au dernier prix de revient moyen pondéré, calculé conformément aux
dispositions du paragraphe 2 ), a ci-dessus

2- Les matériels et équipements amortissables déjà utilisés fournis par une des entités constituant le
Contracteur à partir de ses propres stocks ou de ceux de ses autres activités, y compris celles de ses
Sociétés Affiliées, sont valorisés, pour imputatic: aux Coûts Pétroliers, d'après le barème ci-après :

i- Matériel neuf (Etat "A") :
Matériel neuf qui n'a.jamais été utilisé : 100% (cent pour cent) du coût net correspondant au
dernier prix de revient moyen pondéré, calculé conformément aux dispositions du paragraphe 2 ),

a ci-dessus. _

ii - Matériel en bon état (Etat "B") .
Matériel d'occasion en bon état et encore utilisable dans sa destination initiale sans réparation :
75% (soixante-quinze pour cent) du coût net du matériel neuf tel que défini ci-dessus.

iii - Autre matériel usagé (Etat "C") :
Matériel encore utilisable dans sa destination initiale, mais seulement après réparation et remise
en état : 50% (cinquante pour cent) du coût net du matériel neuf tel que défini ci-dessus.

iv- Matériel en mauvais état (Etat "D") L
Matériel non utilisable dans sa destination initiale, mais qui est utilisable pour d'autres services :
25% (vingt-cinq pour cent) du coût net du matériel neuf tel que défini ci-dessus.

v - Ferrailles et rebuts (Etat "E")
Matériels hors d'usage et irréparable : prix courant des rebuts.

Pour compenser la charge financière entrainée par la nécessité de maintenir dans ses magasins un stock

minimum de sécurité et nour tenir comnte des rchuts et des frais de financement du stock

la valeur des
”

équipements et matériels fournis par une des entités constituant le Contracteur à partir de ses propres stocks est
augmenté d'un coefficient compensateur au plus égal au taux moyen calculé sur une durée d'un an du LIBOR
(London Inter Bank Offered Rate) à trois mois sur les Eurodollars et majoré de 2,5%.

La valeur des équipements et matériels fournis par une des entités constituant le Contracteur à partir de stocks
appartenant à une association extérieure aux Travaux Pétroliers est déterminée selon les dispositions

contractuelles régissant ladite association.

3) L'Opérateur ne garantit pas la qualité du matériel neuf visé ci-dessus au-delà de ce que fait le fabriquant ou
le revendeur du matériel concerné. En cas de matériel neuf défectueux, le Contracteur fait diligence pour
obtenir remboursement ou compensation de la part du fabriquant ou du revendeur, cependant le crédit
correspondant n'est passé en écriture qu'à la réception du remboursement ou de la compensation:

4) En cas de défectuosité du matériel usagé visé ci-dessus, le Contracteur crédite le compte des Coûts Pétroliers
des sommes qu'il aura effectivement encaissées en compensation.

5) Utilisation des matériels, équipements et installations appartenant en propre au Contracteur.

Les matériels, équipements et installations appartenant en propre au Contracteur et utilisés à titre temporaire
pour les besoins des Travaux Pétroliers, sont imputés aux Coûts Pétroliers pour un montant de location

couvrant notamment :

a) l'entretien et les réparations,

b) une quote-part, proportionnelle au temps d'utilisation pour les Travaux Pétroliers selon les règles de la
comptabilité analytique du Contracteur de l'investissement et de la rémunération du capital investi.

c) les dépenses de transport et de fonctionnement et toutes autres dépenses non déjà imputées par ailleurs.

Le prix facturé exclut toute charge inhérente aux surcoûts dus, notamment, à une immobilisation ou à une
utilisation anormales desdits équipements et installations dans le cadre des activités du Contracteur autres que

les Travaux Pétroliers .

En tout état de cause, les coûts imputés aux Coûts Pétroliers pour l'utilisation de ces équipements et
installations ne doivent pas excéder ceux qui seraient normalement pratiqués au Congo par des entreprises

tierces à des conditions de qualité et de disponibilité similaires.

6) Les actifs corporels ainsi que les équipements, matériels et matières consommables acquis pour les besoins
des Travaux Pétroliers .deviennent la propriété du Congo dans les conditions prévues à l'Article 13 du

Contrat.

ARTICLE 13 - DEPENSES OPERATIONNELLES

Les dépenses opérationnelles sont imputées aux Coûts Pétroliers au prix de revient pour le Contracteur des
prestations ou charges qu'elles concernent, tel que ce prix ressort des comptes de celui-ci et tel qu'il est
déterminé en application des dispositions de la présente Annexe. Ces dépenses comprennent, notamment:

1) Les impôts, droits et taxes payés au Congo.

La Redevance et l'Impôt sur les Sociétés mentionnés à l'Article 11 du Contrat ne sont pas imputables aux Coûts
Pétroliers.

2) Les dépenses de personnel et d'environnement du personnel

a) Principes. L …

Dans la mesure où elles correspondent à un travail et à des services effectifs et où elles ne sont pas excessives
eu égard à l'importance des responsabilités exercées. au travail effectué et aux pratiques habituelles, ces
dépenses couvrent tous les paiements effectués ou charges encourues à l'occasion de l'uulisation et de
l'environnement du personnel wavaillant au Congo pour la conduite et l'exécution des Travaux Pétroliers ou
pour leur supervision. C2 personnel comprend les personnes recrutées localement par le Contracteur et celles
mises à la disnosition de celui-ci nar ses Sociétés Affiliées ou des tiers

Il

taxes et charges annexes éventuels; les prix de revient sont diminués de tous rabais, remises, ristournes
et escomptes obtenus par le Contracteur, soit directement, soit indirectement.

b) Le coût des services techniques et professionnels fournis par les employés de l'une quelconque des
Sociétés Affiliées du Contracteur, tant à l'intérieur qu'à l'extérieur du Congo, qui consistent notamment
en salaires, appointements, charges salariales des employés qui fournissent ces services, en une quote-
part du coût des matériels, équipements et installations qui sont mis à disposition à l'occasion de ces
prestations, ainsi que les frais généraux y afférents . Ces coûts sont déterminés selon les méthodes
habituelles en coûts complets des Sociétés Affiliées du Contracteur ; ils seront imputés conformément
aux pratiques comptables habituelles des Sociétés Affiliées sur la base de facturations justifiées par des
relevés d'unités d'oeuvre (les unités d'oeuvre utilisées pour évaluer et facturer l'assistance technique
correspondent à des temps agents et des unités de compte spécifiques en ce qui concerne certaines
prestations, de manière générale, ces unités d'oeuvre sont imputées par saisie individuelle après
validation hiérarchique).

Les imputations couvriront les services fournis notamment dans les domaines suivants : ingénierie,
géologie, géophysique, forage et production, gisement et étude des réservoirs, études économiques,
rédaction, comptabilité, finance, montage et gestion des financements, trésorerie, fiscalité, droit,
relations avec le personnel et formation, gestion. direction, traitement de données et achats, transit,

contrats techniques, dessin.

c) Le coût de l'utilisation, pour l'évacuation de chaque Qualité Hydrocarbures Liquides, des installations
du Terminal de Djeno, intégrant une quote-part des frais d'exploitation calculée selon les méthodes de
l'opérateur du Terminal et une rémunération raisonnable des capitaux investis par les co-propriétaires du

Terminal.

Lorsque le Contracteur utilise, pour les Travaux Pétroliers , du matériel, des équipements ou des
installations qui sont la propriété exclusive d'une entreprise constituant le Contracteur, il impute aux
Coûts Pétroliers, au prorata du temps d'utilisation, la charge correspondante, déterminée selon ses
méthodes habituelles et selon les principes définis au paragraphe b) ci dessus. Cette charge comprend,
notamment, une quote-part :

d

1 - de l'amortissement annuel calculé sur le "prix rendu Congo" d'origine défini à l'Article 12 ci-dessus :

2 - du coût de la mise en oeuvre, des assurances, de l'entretien courant, du financement et des révisions
périodiques.

3 - Les frais de magasinage
Les frais de magasinage et de manutention (frais de personnel et frais de fonctionnement des

services) sont imputés aux Coûts Pétroliers au prorata de la valeur des sorties de biens enregistrées.

+ - Les dépenses de transport
Sont imputées aux Coûts Pétroliers les dépenses de transport de personnel. de matériel ou
d'équipements destinés et affectés aux Travaux Pétroliers et qui ne sont pas déjà couvertes par les
paragraphes ci-dessus ou qui ne sont pas intégrées dans les prix de revient.

4) Les avaries et pertes affectant les biens communs

Toutes les dépenses nécessaires à la réparation et à la remise en état des biens à la suite d'avanes ou de pertes
résultant d'incendies, inondations, tempêtes, vols, accidents ou tout autre cause, sont imputées selon les
principes définis dans la présente Annexe, sous réserve des dispositions de l'Article 3.7 du Contrat

Les sommes recouvrées auprès des compagnies d'assurances pour ces avaries et pertes sont créditées aux
comptes des Coûts Pétroliers.

Les dépenses de cette nature supérieures à un million de US $ seront portées à la connaissance du Comité de
Gestion. _ :

5) Les frais courants d'exploitation et les dépenses de maintenance

Les frais courants d'exploitation du matériel. des équipements et des installations affectés aux Travaux
Pétroliers sont imputées aux Coûts Pétroliers à leur prix de revient pour les charges en imputation directe et sur
la base des taux standard ou des clés de répartition en vigueur du Contracteur pour les charses en imputation

indirecte/f\ >

15

2) Les dépenses raisonnablement engagées par le Contracteur à l'occasion de la tenue des Comités de Gestion
pour l'organisation des Comités de Gestion et pour permettre au Congo d'y participer.

3) Les charges de fonctionnement non opérationnelles

Il convient d'entendre par charges de fonctionnement non opérationnelles, les charges encourues par le
Contracteur au titre de la direction et de la gestion administrative, financière et commerciale des activités dont

il a la charge et correspondant :

a) d'une part, aux frais de fonctionnement de la direction et des services administratifs. financiers et
commerciaux du Contracteur au Congo. que ces fonctions soient exercées directement par le Contracteur ou
par des Sociétés Affiliées, à l'amortissement des investissements de caractère général de nature industrielle
ou administrative, à la rémunération des capitaux investis correspondants, et aux frais engagés pour
l'accomplissement des formalités légales liées à la forme sociale du Contracteur. Une quote-part de ces frais
est imputable aux Coûts Pétroliers à leur prix de revient suivant les méthodes en vigueur du Contracteur.

d'autre part, à l'Assistance Générale destinée à couvrir la part équitable des frais de direction générale et
administrative du groupe de l'Opérateur. Cette Assistance Générale est imputable aux Coûts Pétroliers par
application au total des Coûts Pétroliers de chaque Zone de Permis, du barème forfaitaire ci-après :

b

-3% sur la tranche de 0 à 37 813 000 USS,
-2% sur la tranche de 37 813 001 USS à 189 067 000 USS,
- 1% sur la tranche au delà de 189 067 001 US S$.

Les tranches ainsi définies sont valables à partir ler janvier 1995.
Lesdites tranches sont révisées sur la base d'une indexation annuelle.

La base de calcul de l'indexation est constituée par la combinaison (en part égale) de deux indices

A. L'indice "United Nations total unit value index of manufactured goods exports from developed market
econmics" (UNTUV)

B. L'indice "SYNTEC" (hors taxes). L'indice SYNTEC s'entend de l'indice hors taxe (base 100 au ler Janvier
1961, divisé par 10 au ler Janvier 1984) établi par la Chambre Syndicale des Sociétés d'Etudes et de
Conseil et publié mensuellement par "l'Usine Nouvelle”.

L'indice est calculé selon la méthode suivante : Xn/X9 , où

Xn = indice de l'année en cours (n) ;
Xo = indice de l'année de référence (1995)

L'indice "U.N.T.U.V." utilisé sera celui du deuxième trimestre ;

L'indice "SYNTEC" sera celui du mois de juin.

Ao = Indice "U.N.T.U.V." pour le deuxième trimestre, année 1995

= Indice "U.N.T.U.V." pour le deuxième trimestre, pour l'année (n). s
ndice "SYNTEC" du mois de juin pour l'année 1995

Bn = Indice "SYNTEC" du mois de juin pour l'année (n)

Xn = 0,50 (An / Ao) + 0,50 (Bn / Bo)
Pour l'année 1995 An = Ao et Bn = Bo

4) Les autres dépenses, y compris les dépenses payées ou encourues à raison du transport des Hydrocarbures et
les provisions prévues à l'Article 6.6 du Contrat, sont inclues dans les Coûts Pétroliers, Il s'agit de toutes les
dépenses effectuées ou pertes subies liées à l'exécution des Travaux Pétroliers conformément aux usages de
l’industrie pétrolière et dont l'imputation aux Coûts Pétroliers n'est pas exclue par les süipulations du

Contrat ou de la présente Annexe

Le Contracteur peut imputer aux Coûts Pétroliers toutes autres dépenses qui n'ont pas été prises en compte
dans les stipulations des Articles 12 et 13 ci-dessus. dans la mesure où ces dépenses sont engagées par le
Contracteur pour l'exécution des Travaux Pétroliers conformément aux usages de l'industrie Pétroliere. Ces
dépenses comprennent notamment les dépenses afférentes à toute urgence concernant la sécunté des
nersonnes et des biens dans le cadre des Travaux Pétrolici |

a

La
15

2) la redevance due au Congo conformément à l'Article 11.1 du Contrat, à l'exception de la redevance minière
proportionnelle calculée sur les Hydrocarbures Liquides consommés par le Contracteur au cours des

Travaux Pétroliers.

3) l'impôt sur les Sociétés ;

4) les intérêts, agios et frais se rapportant aux emprunts non destinés à financer les Travaux Pétroliers :

les intérêts relatifs aux prêts consentis par les Sociétés Affiliées du Contracteur dans la mesure où ces
intérêts excèdent la limite prévue à l'Article 13, 8) ci-dessus :

EC

6) Les pertes de change qui constituent des manques à gagner résultant de risques liés à l'origine des capitaux
propres et de l'autofinancement du Contracteur.

7) les bonus payés en application des dispositipon du Code des Hydrocarbures, à l’excepition des bonus payés
au titre de la transformation du regime juridique et fiscal des Permis et de Permis Associés définis dans
l'Article +.1 e(i) de l’Avenat n° 8 à la Convention.

ARTICLE 18 - CREDIT DES COMPTES DE COUTS PETROLIERS
Pour chaque entité du Contracteur, doivent venir en déduction des Coûts Pétroliers, notamment:

1) La valeur des quantités d'Hydrocarbures Liquides revenant au Contracteur en application des stipulations de
l'Article 6 du Contrat, selon leur valorisation prévue à l'Article 8 du Contrat ;

2) Les montants transférés à fin de récupération vers les Permis Associés ;

3) Tous autres recettes, revenus, produits et profits liés aux Travaux Pétroliers, notamment ceux provenant :

a) de la vente de substances connexes ;

b) du transport et du stockage de produits appartenant aux tiers dans les installations réalisées dans le
cadre des Travaux Pétroliers ;

c) de bénéfices de change réalisés sur les créances et les dettes du Contracteur dans les mêmes conditions que
les imputations de même nature au titre de l'Article 13 ci-dessus ;

d) des remboursements effectués par les assureurs, au titre des avaries, pertes ou sinistres imputés aux
Coûts Pétroliers ;

e) de règlements transactionnels ou de liquidations, dans la mesure où les dépenses y afférentes ont été
imputées aux Coûts Pétroliers ;

f) de cessions ou de location de biens acquis ou réalisés dans le cadre des Travaux Pétroliers :

g) de la fourniture de prestations de services. dans la mesure où les dépenses y afférentes ont été imputées
aux Coûts Pétroliers ;

h) de rabais. remises et ristournes obtenus. s'ils n'ont pas été imputés en déduction du prix de revient des
biens auxquels ils se rapportent.

ARTICLE 19 - DISPOSITION ET UTILISATION DES BIENS

1) Les matériels. équipements. installations et consommables qui sont inutilisés ou inutilisables. sont retirés
des Travaux Pétroliers pour être, soit déclassés ou considérés comme "ferrailles et rebuts", soit rachetés par
le Contracteur pour ses besoins propres, soit vendus à des tiers ou à ses Sociétés Affiliées.

2) En cas de cession de matériels aux entités constituant le Contracteur ou à leurs Sociétés Affilices. les prix
sont déterminés conformément aux dispositions de l'Article 12. 2 ). b) de la présente Annexe. ou. s'ils sont
Sunérieurs à ceux résultant de l'annlication dudit Article. convenus entre les Parties. Lorsaue l'utilisation du
CHAPITRE IV - INVENTAIRE

ARTICLE 20 - INVENTAIRE

Le Contracteur tiendra un inventaire permanent, en quantités et en valeurs, de tous les biens meubles et
immeubles acquis ou réalisés dans le cadre des Travaux Pétroliers.

Lorsque des stocks de matériels et matières consommables ont été constitués dans le cadre des Travaux
Pétroliers, le Contracteur procédera, à intervalles raisonnables, mais au moins une fois par an. aux inventaires
physiques, suivant ses méthodes en vigueur d'inventaires tournants.

Si le Congo souhaite participer à une de ces opérations d'inventaires tournants, il en informe l'Opérateur et la

date en est fixée d'un commun accord.
Le rapprochement de l'inventaire physique et de l'inventaire comptable, tel qu'il résulte des comptes, sera fait
par le Contracteur . Un état détaillant les différences, en plus ou en moins, sera fourni au Congo.

Le Contracteur apportera les ajustements nécessaires aux comptes dès la fin des opérations d'inventaires.
CHAPITRE VI - VERIFICATION DES COMPTES

ARTICLE 24 - DROIT D'AUDIT GENERAL

Le Congo peut vérifier la comptabilité des Coûts Pétroliers. soit par ses propres agents. soit par l'intermédiaire
d'un cabinet international indépendant.

A cet effet. le Congo et le Contracteur s'informent mutuellement des périodes qui leur conviennent pour
procéder à ces vérifications. et les dates auxquelles celles-ci auront lieu sont arrêtées, autant que possible, d'un
commun accord. dans la limite des délais de prescription prévus à l'Article 5.6 du Contrat

Les sections de la comptabilité analytique du Contracteur qui enregistrent des dépenses relatives à la fois aux
Travaux Pétroliers et à d'autres activités ne relevant pas du Contrat. peuvent faire l'objet. au choix du Congo.
soit d'une vérification directe par ses propres agents. soit d'une vérification par l'intermédiaire du cabinet dont il
utilise les services ou par l'intermédiaire des commissaires aux comptes du Contracteur requis à cet effet, afin
qu'ils puissent certifier que les dispositions du Contrat et de la présente Annexe sont bien appliquées et que les
procédures comptables et financières du Contracteur sont correctement suivies et appliquées sans
discrimination et de manière équitable aux diverses opérations concernées.

Les frais d'assistance facturés par les Sociétés Affiliées aux entités constituant le Contracteur. feront l'objet de
la fourniture à la demande du Congo d'un certificat du cabinet international chargé de certifier les comptes des
sociétés concernées. Ce cabinet devra certifier que les frais imputés aux opérations pétrolières ont été
déterminés de manière équitable et non discriminatoire. Les prestations d'assistance fournies par les Sociétés
Affiliées des entités constituant le Contracteur doivent être certifiées, par ledit cabinet. comme ayant été
facturées sans élément de profit pour lesdites Sociétés Affiliées . Les frais des commissaires aux comptes seront
payés par le Contracteur en tant que frais récupérables

Les entités composant le Contracteur permettront au Congo de réaliser dans les meilleurs délais. après le 30
Avril 1996. date de dépôt du document statistique et fiscal. la vérification prévue à l'article 5.6 del'Aecord— Au

Les Coûts Pétroliers enregistrés au cours de toute Année Civile seront considérés comme exacts et sincères,
selon les dispositions de l'Article 5.6 du Contrat. Le Congo peut procéder à une nouvelle vérification des seules
écritures concernées par toute réserve écrite ainsi exprimée par le Congo et pour laquelle un désaccord subsiste
après soumission au Comité de Gestion. Ces comptes demeureront ouverts jusqu'à l'achèvement de la nouvelle
vérification et jusqu'à ce que le désaccord soit réglé conformément à l'Article 5.6 du Contrat

21

ARTICLE 30- ETAT DES QUANTITÉS D'HYDROCARBURES LIQUIDES TRANSPORTÉES AU
COURS DU MOIS.

Cet état doit parvenir au Congo au plus tard le 28ème jour de chaque Mois.

Il indiquera, par gisement, les quantités d'Hydrocarbures Liquides transportées au cours du mois précédent,
entre le gisement et le point d'exportation ou de livraison, ainsi que l'identification des canalisations utilisées et
le prix du transport payé lorsque celui-ci est effectué par des tiers. L'état indiquera, en outre. la répartition
provisoire résultant de l'Article 26 ci-dessus entre les Parties des produits ainsi transportés.

ARTICLE 31- ETAT DES ENLÈVEMENTS DU MOIS.
Cet état doit parvenir au Congo au plus tard le 28ème jour de chaque Mois

Il indiquera, les qualités d'Hydrocarbures Liquides des quantites effectivement enlevées pour exportation ou
livraison par chaque Partie ou remises à elle, au cours du mois précédent, en application des stipulations du
Contrat.

En outre, chaque entité constituant le Contracteur, fera parvenir au Congo, dans le même délai et pour son
propre compte, un état des quantités de chaque qualité d'Hydrocarbures Liquides qu'elle a enlevées pour
exportation ou livraison, en donnant toutes indications concernant chaque opération d'enlèvement ou de
livraison (acheteur, navire, prix, destination finale, etc.)

En annexe à cet état, seront jointes toutes autres informations relatives aux ventes commerciales de chaque
entité du Contracteur, notamment les connaissement et les factures dès qu’elles sont disponibles.

ARTICLE 32- ETAT DE RÉCUPÉRATION DES COÛTS PÉTROLIERS.

Dans les soixante jours suivant la fin de chacun des trois premiers trimestres de l'Année Civile et dans les
quatre-vingt dix jours suivant la fin du quatrième trimestre, le Contracteur fait parvenir au Congo un état des
réalisations présentant , pour le trimestre précédent, le détail du compte des Coûts Pétroliers permettant,
notamment, de faire ressortir pour chaque entité composant le Contracteur :

1) les Coûts Pétroliers restant à récupérer au début du trimestre ;
2) les Coûts Pétroliers afférents aux activités du trimestre ;

.3) les Coûts Pétroliers faisant l'objet de transferts des Permis Associés vers les Permis en application des
dispositions de l’Article 15 de la présente Procédure Comptable ;

4) les Coûts Pétroliers récupérés au cours du trimestre avec indication, en quantités et en valeur. de la
production affectée à cet effet;

5) les sommes venues en diminution des Coûts Pétroliers au cours du trimestre, et notamment les Coûts
Pétroliers faisant l'objet de transferts vers les Permis Associés en application des dispositions de l'Article
15 de la présente Procédure Comptable ;

6)- les Coûts Pétroliers restant à récupérer à la fin du trimestre. _

7) la valeur des indices d'actualisation utilisés à l'Article 14 -3)b)
23

CHAPITRE VIII - DECLARATIONS ET QUITUS FISCAUX

ARTICLE 35 - DECLARATIONS FISCALES

Chaque entité composant le Contracteur transmet au Congo un exemplaire de toutes les déclarations qu'elle est
tenue de souscrire auprès des administrations fiscales chargées de l'assiette des impôts, notamment celles
relatives à l'Impôt sur les Sociétés, accompagnées de toutes les annexes, documents et justifications qui y sont
joints.

Chaque entité composant le Contracteur préparera et déposera une déclaration de revenus couvrant son Impôt
sur les Sociétés et la soumettra au Congo avec toute la documentation requise à titre de pièces justificatives de
ses obligations en matière d'Impôt sur les Sociétés. A réception de ces déclarations de revenus ainsi que des
pièces justificatives, le Congo fournira gratuitement à chaque entité composant le Contracteur les quittances
officielles accusant réception du paiement de l'Impôt sur les Sociétés émises au nom de chaque entité
composant le Contracteur par les autorités fiscales compétentes du Congo

Il est entendu qu'aux termes de l'Article 11.2 du Contrat, l'Impôt "Tax-Oil”, est compris dans la part totale de
Profit-Oil revenant au Congo.

L'assiette taxable de chaque entité est égale à la somme de ses ventes effectuées au titre du Cost-Oil et du Profit-
Oil de l'année sous déduction des dépenses effectivement récupérées au titre du Cost-Oil par chaque entité
pendant l'année.

Cette "Tax-Oil” est affectée au paiement de l'Impôt sur les Sociétés dû par les entités composant le Contracteur
au taux de 50%.

Le Congo fera son affaire du reversement du produit de la commercialisation correspondant à la "Tax-Oil” (qui
est le montant d'impôt déclaré dans les déclarations fiscales faites par les entités constituant le Contracteur) à
l'administration fiscale congolaise pour le compte des entités composant le Contracteur.

Par ce Contrat, ni le Contracteur, ni le Congo n'a la volonté de créer une association. un partenariat
("Partnership") ou tout autre entité de quelque forme que ce soit.

Fait à Brazzaville le 23 novembre 1995

{

Ministre des Hydrocarbures

Agip Recherches Congo EIf Congo

Fan
HS

| 5
Monsieur Pietro CAVA Monsièur Pierre OFFANT

NA ones
: ELUE uEy” | © Directeur Général

Président

st
Le

['e
